~ ~PR~62~ ~
                  IN THE SEVENTH JUDICIAL COURT OF APPEALS
                               AMARILLO, TEXAS

BRYAN KEITH PRICE                                §
TDCJ-ID No. 1846244
            Relator,                             §                               SEVENTH COURT OF APPEALS
                                                 §                           C:.   VIVIAN LONG, CLERK

Vs.                                              §
                                                       Cause No.     01,-J   J-J 00 /3]~
JUDGE STUART MESSER                              §
lOOTH JUDICIAL DISTRICT                          §
            Respond ant
                                                 §



         PLAINTI FF'S ORIGINAL APPLICATION FOR WRIT OF MANDAMUS




       COMES      NOW,·    BRYAN KEITH PRICE, Relator, pro se in, the above

styled       cause of action and files this, his "ORIGINAL APPLICATION

FOR   ~RIT     OF MANDAMUS" and will            show         this   Honorab le   Court     the

followin g:
                                                I.
                                        JURISDIC TION

        Bryan     Keith     Price,      TDCJ-ID            No. 1846244 is an offender in

the     Texas     Departm ent      of    Crimina l Justice and is appearin g pro

se, who can be located at 59 Darringt on Rd, Rosharon Texas 77583,
                            '
and     That     this     honorab le     Court        has      Jurisdic tion to entertai n

said     "Writ     of     Mandamu s",      pursuant           to Art. 22.221. Governm ent

Code, Art. 1       S~rtion      10. Texas       Constitution~        and U.S.C.A- Amend.

5:6: and 14.

                                                II.

                                ACT SOUGHT IS MINISTERIAL

        That     your     Relator       filed        was      granted a "FREE" Reporter s

Record.b y the          Honorab le      Judqe Messer of the lOOth Judicial Dis-

trict     of     Collinas worth         Countv. Texas on July llth,201 3and that



                                            1.
your       Relato r           has      yet     to lay eyes on the same due to Counse l's

neglige nce at the Appell ate level. Not only did appell ate counse l

not        discuss          the     case        at     all with his "Clien t", but he failed

to     allow          his      "Clien t"         to view the reporte rs Record . What good

is     a     free        Report ers           Record        to        the appell ate if he cannot be

part        of        the      review ing            process ?            Further more, an attorne y who

knows        his        client          is indigen t is doing said client a tremend ous

disserv ice by not taking                        the        time          to make a copy of the "FREE"

Report ers            Record           for     his        client, since the chance s of winning

a direct appeal in the State of Texas are less than 2%, and this

extreme lack of consid eration on Counse l's part makes it virtua llv

imposs ible             for       the        Appell ate to be able to adequa tely comole te

a reason able               assessm ent          of his Appell ate Counse l's work on said

direct           appeal .         as     well        as     makinq          it incred ibly touqh on his

Habeus Corpus procee ding.                           Your Relato r              contac ted         the   State

bar regardi ng the lack of of                              commu nication             from   his     attorne y,

and        is        enclosi ng         said     exhibi ts for purpos es of this Honora ble

Court's review .

           Additi onally,               your     Relato r            has      filed     a    motion with the

lOOth           Judici al         distric t          court           in    Colling sworth County , Texas

on     Octobe r          17th, 2014 reques ting to review the transc ripts that

were            to     be "FREE" to him, and has yet to hear a respon se. Sub-

sequen tly,             your        Relato r         sent        a        letter on Decemb er 18th, 2014

notifyi ng             the     lOOth Judici al Court that he has yet to hear from

them        regardi ng            this        very        import ant          matter( SEE EXHIBIT S 1 AND

2.)        The act           reques ted         by        your        Relato r is in fact minist erial

and        your        Relato r would enjoy an immedi ate respons e as the Court

has had said "MOTION" for 5 months , and his clock is ticking as



                                                             2.
far     as        his   Federally        allocated           AEDPA time, and he is in fact

already           set   way     behind due to the Court's negligence regarding

a response in a matter so critical to your Relator.



                                                    III.

                        RELATOR HAS EXHAUSTED ALL HIS REMEDIES

        Your Relator            has     in     fact     exhausted     all    of his remedies

and     has        no   other     remedy        at     law regarding this situation, as

previously noted.,



                                                PRAYER

        Your Relator            prays        that     this    Honorable     Court   grant him

this     his        petition      for        Writ of Mandamus, and require the lower

Court        to     rule on his Motion so that he may proceed accordingly.

Your     Relator         makes        this     showing       in   "GOOD FAITH" and asserts

that     it        is   in the interest of Justice to compel the Respondant

to act on his Writ.



                                                                  RESPECTFULLY SUBMITTED,

                                                                  ~aft\-~
                                                                  B~KEITifPRICE     (Pro se)
                                                                  TDCJ-ID No. 1846244
                                                                  DARRINGTON UNIT
                                                                  59 DARRINGTON RD.
                                                                  ROSHARON,TEXAS 77583




                                                3
                            CERTIFICATE OF SERVICE


        I, BRYAN    KEITH    PRICE,   relator,    Pro   se,   file this "WRIT

of    MANDAMUS"      in   good   faith,   and    in the interest of justice,

and     hereby certify that a true and correct copy of the foregoin g

"WRIT"     was     placed in the United States Mail, in a wrapper, with

pre-paid     postage      affixed thereto, on this the 29th day of March

2015.

                                                              ·73~~~
                                                          BRYA~H PRICE
                                                          RELATOR, PRO SE
                                                          TDCJ-ID No. 1846244
                                                          DARRINGTON UNIT
                                                          59 DARRINGTON RD.
                                                          ROSHARON, TEXAS 77583
                                      BRYAN KEITH
                                      T.D.C.J.# 1846244
                                      DARRINGTON UNIT
                                      59-DARRINGTON RD.
                                      ROSHARON, TEXAS
                                                 77583


)_~_L_L3_;2nl4

TO~   JACKIE JOHNSON DISTRICT CLERK
      COURTHOUSE 800 ,WEST AVE.
      BOX 10
      WELLINGTON,TEXAS
             79095


RE: MOTION FOR TRIAL TRANSCRIPTS ON CASE NUMBER 2880.


Dear Clerk,

     On 10/17/2014,I sent a Motion to Review the trial transcripts

on     the   above   mention   case     number.    So far,I haven't heard or

receive any answer from your court,concern ing this very important

matter. I would like to request your help. Can you please inform

me of the statutes of the above mention             Motion to review the   tr~


ial transcripts. I am trying to file a habeas corpus and as you

know,I will need those documents to submit a factual and meaning-

ful application for the writ. Please help me out.

Thank you in advance.

                                                  RESPECTFULLY SUBMITTED


                                            --~~-~---------
                                                      PRO   SE
                                                                                  f"!AY } 6,              201-1
Mr.. Griff in:

         I wou16         first       and forero ost like to notif y you of ~v chang e
of      addre ss       which        will be    liete d  follow ing the close of this

lette r./
             Addi tiona lly, I           wo~ld       like     to thank you for doing my 'PDR' ~
this proba bly              will         not     come        as a shock to you but ! did not
                      you      we :ct·     do i ny      my    'PDR   1
                                                                          for:    ~!'H~    as I           ne vc:;r rac1P i v ed
0ven          know
                                                                        ugh
my       actua l judge ment from the Court of crimi nal appea \s. Altho
            sure th~t it was just an overei~ht on your part.
                                                                 certa inly
T       am

                      agree        that         it     waa     in    fact~'          3ignif icc:r1 t               on.~:f     the
yor.A        would




 in      accor dancq          wi~h        thn        rules    9ti~   forth withi n AEDPA so I                                ~ill


                                                                     "'0'.1, n;cr.G DING MY                       'JR~(Ai.   't'Ri\N-
                                                                     J.          ---·                    ..- -..- - · - - - - -




                                                                                            ~tn~t\H'r"TE"f'
 ----~------.-..
                             .-
                                FOR. ·--------
                        . --..---·--,..
 COPY OF' THE .PETI'l 'lON                                                            _. ______
                                                                REV1Efli1 THAT. .,_...WJ>"S
                                              ----·-·-C A~x . .·----·---
                                        DISCRETION"'                                          NO. 2880

STATE OF TEXAS                                §      IN THE DISTRICT COURT
                                              §
vs.                                           §      tOOth JUDICIAL DISTRICT
                                              §
                                              §      COLLINGSWORTH                 COUNTY,
BRYAN KEITH PRICE
                                              §      TEXAS

                                         ORD ER
                                                                                       est for
         On   7-1' 7:>       , 2013, came on tc be considered Bryan Keith Price's Requ

                                                          rs to be Included, and said motion is
Preparation of Reporter's Record and Designation of Matte

hereby

                                  LG (D eni ed)

                                                  /5/
                                            mlfG E PRESIDING
                                          NO. 2880

STATE OF TEXAS                                §      IN THE DISTRICT COURT
                                              §
vs.                                           §      tOOth JUDICIAL DISTRICT
                                              §
BRYAN KEITH PRICE                             §      COLLINGSWORTH              COUNTY,
                                              §      TEXAS

                                         ORDER

       On   411 ~
            6-f
                              2013, came on to be considered Bryan Keith Price's Motion fur

Free Reporter's Record on Appeal, and said motion is hereby

                                  ~(Denied)
                                                   ~
                                           JUDGE PRESIDING
                  STATE BAR OF TEXAS

Jessica A. Bergeman                                                   Client-Attorney Assistance Program
Program Director                                                                          1-800-932-1900




August 20, 2014

Mr. Bryan Keith Price #01846244
59 Darrington Rd.
Rosharon, TX 77583

       Re:            Mr. Earl Griffin, Jr., Attorney at Law
       Record         #647188

Dear Mr. Price:

Thank you for contacting the State Bar of Texas regarding your concerns about the communication
between you and Mr. Griffin. He has since contacted our office, enclosed is a copy of his response.

Because the Client-Attorney Assistance Program (CAAP) has successfully re-established
communication between you and your lawyer, this letter also serves to advise you that we will now be
closing our file on this matter.

The CAAP staff is pleased to have been able to assist you. Please take a few minutes to fill out the
enclosed postage-paid survey. Your response will be appreciated. If you have any questions, please
feel free to contact me again at the address listed below or by dialing 1-800-204-2222, ext. 1780.




Enclosure

Cc:    Mr. Earl Griffin, Jr., Attorney at Law




                           P.O. Box 12487, Capitol Station, Austin, Texas 78711-2487
                            Grievance Information Hotline: 1-800-932-1900
                                       CAAP fax: 512-427-4122
                                CAAP e-mail: mail.caap@texasbar.com
                STATE BAR OF TEXAS
Jessica A. Bergeman                                                   Client-Attorney Assistance Program
Program Director                                                                  1-800-932-1900


August 11, 2014

Mr. Earl Griffin, Jr.
Attorney at Law
P. 0. Box 730
Childress, TX 79201-0730

        RE:              Mr. Bryan Keith Price #01846244
        Record:          #647188

Dear Mr. Griffin:

Recently, Mr: Price contacted the Client-Attorney Assistance Program (CAAP). CAAP is a confidential
dispute resolution program of the State Bar of Texas. Its objective is to facilitate communication and the
transfer of documents to assist Texas lawyers and their clients in resolving minor concerns, disputes, or
misunderstandings that impact the Attorney-Client relationship. In most cases, the issues do not rise to
the level of a grievance. In others, CAAP is flble to help resolve problems that if neglected may become
a grievance.

Mr. Price expressed concerns regarding the legal matter you are handling for him. He indicated that he
has tried resolving this on his own but has been unsuccessful. Consequently, he requested that CAAP
assist by contacting you. For your convenience, enclosed is a copy of his most recentcorrespondence,
which appears to request a production of client file. Pease contact Mr. Price to address his concerns:

                                     Mr. Bryan Keith Price #01846244
                                            59 Darrington Rd.
                                           Rosharon, TX 77583

When responding to Mr. Price's concerns, please advise CAAP that communication has been re-
established. If it is more convenient, you may cc CAAP without attachments on your written response via
email, fax or letter so that we may continue to facilitate if necessary. If I can be of further assistance in
resolving this issue, please contact me at (800) 204-2222 ext. 1777.

Sincerely,




Enclosure

Cc: Mr. Bryan Keith Price #01846244




                      P~O.   Box 12487, Capitol Station, Austin, Texas 78711-2487
                             Grievance Information Hotline: 1-800-932-1900
                                        CAAP Fax: 512-427-4122
                                CAAP E-mail: mail.caap@ texasbar.co m
               STATE BAR OF TEXAS


Jessica A. Bergeman                                                   Client-Attorney Assistance Program
Program Director                                                                           1-800-932-1900


August 11, 2014

Mr. Bryan Keith Price #01846244
59 Darrington Rd.
Rosharon, TX 77583

        RE:             Mr. Earl Griffin, Jr., Attorney at Law
        Record          #647188

Dear Mr. Price:

Thank you for contacting the Client-Attorney Assistance Program (CAAP) for help in restoring
communication between you and your attorney, Mr. Griffin. CAAP is a voluntary statewide dispute
resolution program of the State Bar of Texas whose objective is to facilitate the transfer of
documents to assist Texas lawyers and their clients in resolving minor concerns, disputes, or
misunderstandings impacting the Attorney-Client relationship.

The enclosed letter was mailed to Mr. Griffin. This is a formal but friendly effort intended to facilitate
communication to prompt an effective resolution to the situation. Please allow a reasonable time for
Mr. Griffin to respond to our letter. However, should you not hear from him, please contact me at
1-800-204-2222 ext. 1780 or the address listed below to discuss other options. If I do not hear from
you in thirty (30) days, I will assume matters have been resolved and close our file regarding this




Enclosure




                      P.O. Box 12487, Capitol Station, Austin, Texas 78711-2487
                           Grievance Information Hotline: 1-800-932-1900
                                      CAAP Fax: 512-427-4122
                              CAAP E-mail: mail.caap@texasbar.com
-.j
u1




  .-
 --




  ...::